Supplementing the facts stated in the original opinion herein, we find additional facts as follows:
Appellee is the owner of lots 24 and 25, in block 2, of the Golden Hill addition to the city of El Paso, upon which she has a seven-room brick house. The Mount Franklin Lime  Stone Company and Richard Caples owned a rock quarry situated in the vicinity of appellee's premises, and subsequent to June, 1909, blasted rock from said quarry, using explosives of some kind in so doing. That such blasting was conducted in a negligent manner, and by reason thereof, and as a proximate result thereof, plaintiff's house was cracked, the walls bulged, the plaster upon the walls and ceiling broken and cracked and caused to fall in the manner alleged by appellee whereby she sustained damage in the sum of $1,500. That Richard Caples died prior to the trial, and defendant Margaret Ann Caples is his surviving widow and the independent executrix of his estate.
HARPER, C.J., did not participate in the finding of these additional facts. *Page 581